The relator, as county treasurer of Harris County, seeks to compel the respondent, as State superintendent of public instruction, by mandamus, to issue to the relator a certificate showing the amount of money apportioned by the board of education to Harris County as its share of the available school fund. The respondent denies the right of relator to the certificate for the reason that the Act of the Thirty-first Legislature requires that it be issued to the county depository. (Laws 1909, p. 17, et seq.) Relator concedes the statute so requires but denies its validity.
The provision thus attacked is the proviso of section 154a (p. 22) "that the terms county treasurer and county treasury as used in all provisions of law relating to school funds shall hereafter be construed to mean the county depository," which has the effect, if valid, to substitute the depository for the treasurer as the one to receive the certificate in question. *Page 118 
The first contention is that the provision is not within the title of the Act, which is as follows:
"An Act putting into effect the Constitutional Amendment adopted by the people at the last general election, relating to public schools, by amending sections 50, 57, 58, 60, 61, 63, 65, 66, 76, 77, 78, 80, 81 and 154, and adding 154a of chapter 124 of the Acts of the Regular Session of the Twenty-ninth Legislature relating to school districts and school funds, repealing all laws and parts of laws in conflict herewith, and declaring an emergency."
The view of counsel seems to be that, as the Act is one to put in force a constitutional amendment, its provisions must be confined to the points of difference between the amended and the amending provision, to those features of the new provision, in other words, which are changes from the old. But this is an inadmissible view for two reasons. First, the amendment consists of an entire provision which provides, among other things, for the raising of funds for the support of the public schools; and an Act intended for the putting of such a provision into practical operation may well contain provisions for the raising, safekeeping and application of such funds. Second, the title of the Act does not stop with the language relied on but states that the putting in force is to be accomplished by the amendment of another Act relating to school districts and school funds. This is as full and clear a statement of the subject of the Act as could well be expected to be given in brief and general form, and those provisions concerning the custody of the funds are as proper to that subject as any in the statute.
The next contention is that the provision in question is invalid because, in substituting the depository for the treasurer in the exercise of the powers and performance of the duties in relation to the school fund, it, in effect, constitutes the depository an officer, which can not be done consistently with the Constitution inasmuch as a county depository may be, and in this instance is, a corporation incompetent to hold office. The county treasurer is an officer, made such by the Constitution and laws, but it does not follow that the depository, in taking his place to perform the duties required in connection with the school fund, also becomes an officer. That depends on the nature of those duties. There is nothing in the Constitution which requires that the school fund be kept in the custody, or under the management or control, of the county treasurer, or of any officer. (Art. 7, secs. 1 and 5; art. 16, sec. 44.) Any agent or employe such as the Legislature may provide for may be intrusted with the performance of the service as well as an officer. When we look to the provisions of the law defining the services or duties formerly to be rendered by the treasurer, but now to be rendered by the depository in handling the school fund, we find that all are such as can be rendered by an agent or employe — that they are such as may properly be made incident to a mere depository of funds. They are too many and too lengthy to be inserted or discussed in detail and we merely state our conclusion.
It is also said that the statute allows national banks to become depositories, that the depository of Harris County is a national bank, *Page 119 
and that the assumption of the duties of the position are beyond its powers. Undoubtedly national banks may receive funds on deposit and may handle and must properly account for them. The provisions of the statutes under which these funds are to be received may be taken as the statement of the terms upon which the deposits may be made, which terms are accepted in the assumption of the relation. They are only such as look to the proper disbursement of and accounting for the monies deposited — such as a bank might make with any other depositor.
It may be true that the Legislature has not the power to prescribe rules to operate as laws to govern the management of the business of national banks, but it does not follow that the Legislature may not prescribe terms upon which its officers, charged with the administration of public affairs involving the management of public funds, may so deposit those funds as to make them yield a revenue and at the same time secure their safekeeping, their lawful disbursement and a proper accounting for them; and we do not see that this involves anything that national banks may not voluntarily undertake. Certainly nothing has been shown to justify this court in declaring the statute in question to be in conflict with any provision of the Constitution.
Mandamus refused.